Citation Nr: 0001951	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  94-11 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Timeliness of appeal.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a left foot injury.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active service from January 1955 to August 
1956.

A historical review of the record shows that in July 1991, 
the Board of Veterans' Appeals (Board) denied entitlement to 
service connection for residuals of a left foot injury.

A December 1991 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois denied 
entitlement to service connection for the residuals of a left 
foot injury on the basis that no new and material evidence 
has been submitted to reopen the claim.  The veteran was 
notified of the determination by letter dated December 11, 
1991.

The RO received a notice of disagreement (NOD) on June 30, 
1992 and issued a statement of the case on July 21, 1992, 
which was mailed to the veteran with a letter dated July 23, 
1992.  In July 1992, the veteran submitted a claim for non-
service-connected pension benefits.  He was granted pension 
benefits in September 1992. On December 22, 1992, the veteran 
submitted a VA form 1-9 concerning "possible erroneous action 
granted improved pension".  A statement was received from the 
veteran in October 1993, which stated he was applying for 
service-connected disability for a left foot condition and 
bone disease of the left foot.

The RO treated the October 1993 statement as a substantive 
appeal from the December 1991 rating action and issued a 
supplemental statement of the case (SSOC) in June 1995 
following a personal hearing.

In a July 1996 decision the Board noted not having 
jurisdiction to consider the appeal as to whether new and 
material evidence had been submitted to reopen a claim for 
entitlement to service connection for residuals of a left 
foot injury because a timely appeal was not filed.  The 
veteran was determined to be statutorily barred from 
appealing the RO decision and his appeal was dismissed.  38 
U.S.C.A. § 7105(d)(3) (West 1991 & Supp. 1995); 38 C.F.R. § 
20.302(b) (1995).  The Board also noted that a statement from 
the veteran in October 1993, which had been incorrectly 
recognized by the RO as a timely appeal, might alternatively 
be construed as an attempt to reopen.  In the July 1996 
decision, the Board referred the issue of whether new and 
material evidence has been submitted to reopen a claim for 
entitlement to service connection for residuals of a left 
foot injury stemming from the claim filed in October 1993 to 
the RO for appropriation consideration.

The case was appealed to the United States Court of Appeals 
for Veterans Claims (the Court), which, on the basis of a 
Joint Motion to Remand, vacated the Board decision.  See 
[citation redacted]
In the Joint Motion, it was noted that the issue of 
timeliness of the appeal [the sole issue on which the Board 
decision had been predicated] had never been addressed by the 
RO, and thus the question was raised whether the Board had 
authority in the absence of an administrative appeal, to 
adjudicate the issue of timeliness in a substantive appeal if 
the RO had not made an adverse determination in that regard. 
See Swan v. Brown, 9 Vet. App. 450 (1996).  It was further 
noted that pursuant to Bernard v. Brown, 4 Vet. App. 384 
(1993), whether such action by the Board could be taken 
absent RO consideration thereon was without prejudice to the 
veteran had not been addressed by the Board, and thus could 
not be ruled on by the Court.  See Curry v. Brown, 7 Vet. 
App. 59, 66 (1994).  

It was further noted that on the issue of the identified 
potential October 1993 [or presumably any other] attempt to 
reopen, in accordance with Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992), the veteran should be fully informed as, and 
given the opportunity to submit additional evidence and 
argument and be given appropriate assistance therein.

The VARO currently of jurisdiction is Phoenix, Arizona.  In 
June 1998 the Board remanded this case to the RO for further 
development.  The case is once more before the Board for 
appellate consideration.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that in June 1998, the Board remanded this 
case to the RO for full and adequate adjudication of the 
issue of whether a timely substantive appeal was filed from 
the December 1991 rating action in which the RO declined to 
reopen the claim of service connection for residuals of a 
left foot injury based upon the lack of submission of new and 
material evidence.  Furthermore, it was requested that the 
veteran be duly notified of the determination and if 
unfavorable, of his right to file a notice of disagreement in 
this regard, as well as fully apprised as to his 
responsibilities and opportunities with regard to evidence, 
etc., as well as all pertinent due process requirements.  

Moreover, if the benefit sought on appeal, for which a timely 
notice of disagreement had been filed, were not granted to 
the veteran's satisfaction, the RO was instructed to issue a 
supplemental statement of case.  A reasonable period of time 
for a response was to be afforded.  Thereafter, the case was 
to be returned to the Board for final appellate review, if 
otherwise in order.

In July 1998, the RO determined that the veteran failed to 
file a timely appeal from the December 1991 rating decision 
in which the RO declined to reopen his claim of entitlement 
to service connection for residuals of a left foot injury 
based on the lack of submission of new and material evidence.  
The veteran was notified of the July 1998 rating decision and 
filed a timely notice of disagreement in September 1998.  
However, the RO failed to furnish the veteran and his 
representative with a statement of the case on the timeliness 
issue with opportunity to perfect his appeal by filing a 
timely substantive appeal.  (The Board recognizes that a 
statement of the case has never been prepared on the 
timeliness issue).

Where there has been an initial RO adjudication of a claim 
and a notice of disagreement as to its denial, the claimant 
is entitled to a statement of the case, and the RO's failure 
to issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995).  
The Board notes that in July 1998, the Board also instructed 
the RO of the necessity of furnishing the veteran an 
appropriate SOC.  See Stegall v. West, 11 Vet. App. 268 
(1998), the Court held that where remand orders of the Board 
are not complied with, the Board itself errs in failing to 
ensure compliance.  

Also, the Board recognizes that the RO has failed to formally 
adjudicate the issue of whether new and material evidence has 
been submitted to reopen a claim for entitlement to service 
connection for residuals of a left foot injury stemming from 
the claim filed in October 1993.  The subsequent raising of 
the issue by the veteran's representative may be construed as 
an NOD to the RO's failure to adjudicate such claim and 
therefore the RO should furnish the veteran and his 
representative a SOC on such issue.  See Isenbart v. Brown, 7 
Vet. App. 537 (1995). 

To ensure that VA has met its duty to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following action: 

The RO should issue a statement of the 
case in response to the veteran's notices 
of disagreement regarding the issues of 
(1) whether he filed a timely substantive 
appeal from the December 1991 rating 
decision in which the RO declined to 
reopen his claim of entitlement to 
service connection for residuals of a 
left foot injury based on the lack of 
submission of new and material evidence 
and (2) whether new and material evidence 
has been submitted to reopen a claim for 
entitlement to service connection for 
residuals of a left foot injury stemming 
from the claim filed in October 1993.  

Also, the RO should inform the veteran of 
the need to submit a substantive appeal 
if he wishes appellate review.  A 
reasonable period of time for a response 
should be afforded. 

Thereafter, the case should be returned to the Board for 
final appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  The purpose of this remand is to afford 
the veteran due process of law.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




 

